Case 7:18-cr-02052 Document1 Filed in TXSD on 11/14/88: Pate song

LATTES Be eS

PILED

NOV 14 2018

   

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT gists ot pses

for the
Southern District of Texas

United States of America
Vv.

Rodolfo MEJIA
(YOB: 1993, COB: U.S.A.)

 

 

 

 

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ September 26, 2018 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A) (ii) Knowing and in reckless disregard of the fact that Angel Fabian DE LA
CRUZ-Cardona (COB: Mexico), and on other aliens has come to, entered, or

8 U.S.C. § 1324(a)(1)(A)(v)(I) remains in the United States in violation of law, conceals, harbors, or shield from

detection, such alien in any place, including any building or any: means of
transportation; to wit: in a residence near Rio Grande City, Texas.

This criminal complaint is based on these facts:-

SEE "ATTACHMENT A"

Y Continued on the attached sheet.

A fr cv ved, ry bbl Complainant's signature

AUS Hector A Garcia, HSI TFO

Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: ooh

_bhas dge’s signature
City and state: McAllen, Texas cott Hacker, U.S. Magistrate Judge

/ Printed name and title

 
Case 7:18-cr-02052 Document1 Filed in TXSD on 11/14/18 Page 2 of 2

ATTACHMENT A

|, Hector Garcia, am a Task Force Officer (TFO) assigned to the United States Homeland Security
Investigations (HSI), and have knowledge of the following facts:

10.

On September 10, 2018 Border Patro! agents along with Investigators with High Intensity Drug
Trafficking Area (HIDTA) conducted a search of 104 W Palmas Street in Rio Grande City, Texas.

The search yielded thirteen Undocumented Aliens (UDA) being harbored at 104 W Palmas Street
by Marcos AGUILAR. AGUILAR and the UDAs were place under arrest and transported to the
United Stated Border Patrol (USBP) station in Rio Grande City, Texas.

‘HSI McAllen was notified of the case and responded to the USBP station in Rio Grande City,
Texas.

HSI TFO H. Garcia read AGUILAR his Miranda Rights, witnessed by HSI TFO Carl Kailipaka, in his
preferred language of Spanish, which he acknowledged he understood and subsequently waived
in writing.

Post Miranda, AGUILAR claimed responsibility for harboring the thirteen UDAs for monetary
compensation. AGUILAR stated he was getting paid $40.00 United States Dollars (USD) daily for
every UDA that he harbored.

AGUILAR stated he was hired by a smuggler known to him as “CUATE”. AGUILAR was able to
positively identify “CUATE” in a six-pack photo line-up. The person AGUILAR identified as
“CUATE” is Rodolfo MEJIA (DOB: 2/22/1993).

AGUILAR stated he was interviewed in person by R. MEJIA and arrangements were made
between them for AGUILAR to begin harboring UDAs for R. MEJIA.

AGUILAR stated that the thirteen UDAs he was harboring were sent by R. MEJIA.

Angel Fabian DE LA CRUZ-Cardona (Material Witness) was read his Miranda rights by HS! TFO H.
Garcia and HSI TFO C. Kailipaka and was interviewed regarding his smuggling arrangements.

DE LA CRUZ stated he arranged with R. MEJIA directly, to be illegally smuggled into the United
States. DE LA CRUZ stated he paid R. MEJIA $2500.00 USDs to be smuggled into the United

' States. DE LA CRUZ stated he has been smuggled into the United States by R. MEJIA on four

occasions. DE LA CRUZ stated that the first two times he was smuggled into the United States he
was smuggled with three other UDAs. The following time he was smuggled with five UDAs and
the fourth time he was smuggled with nine other UDAs. DE LA CRUZ stated that each time he
was smuggled into the United States he paid R. MEJIA $2500.00 USDs.
